Case 2:18-cv-02572-DDC-TJJ Document 5-1 Filed 10/26/18 Page 1 of 3




           Dodge City and Ford County
    Retail and Business
             Development Guide




    Dodge City…       Old West, New Excitement! Come join our success!

             www.dodgedev.org |         620-227-9501
                             Case 2:18-cv-02572-DDC-TJJ Document 5-1 Filed 10/26/18 Page 2 of 3

                                                                                                    Dodge City and Ford County


                                                                              Industrial Impact
G U I D E




                        Top Employers
D E V E L O P M E N T




                                                                                              Dodge City’s unemployment rate
                        Employer (100+ Employees)         Product/Service         Employees   is consistently well below state
                                                                                              and national averages, providing
                        National Beef                      Processed Beef            2,950
                                                                                              a stable work environment for
                        Cargill Meat Solutions             Processed Beef            2,350    the community. Dodge City and
                                                                                              Ford County’s industries have
                        Unified School District #443         Education               1,292    increasingly diversified from its
                                                                                              traditionally agricultural roots
                        Walmart Super Center                 Retail Sales            400
B U S I N E S S




                                                                                              —two large meat processors in
                        Western Plains Medical                                                Dodge City produce approximately
                                                            Health Care              295      25% of the nation’s beef. A
                        Complex
                                                                                              number of companies within
                        Boot Hill Casino & Resort              Casino                288      the energy, chemical, medical
                                                                                              device, weapons manufacturing,
                        Dodge City
A N D




                                                             Education               284      and tourism fields are located in
                        Community College
                                                                                              Dodge City. Since 2006, the wind
                        Ford County                                                           industry has opened four farms
R E T A I L




                                                           Public Service            263      and at least three more farms are
                        Government Center
                                                                                              planned for the area. Dodge City
                        City of Dodge City                 Public Service            238      has two industrial parks and is
                                                                                              actively recruiting new industries
                        CrustBuster/Speed King, Inc.       Manufacturing             150
                                                                                              and workers to the area.
                        Dillons Super Store                Grocery Store             140

                        Dodge City Medical Center           Health Care              125

                        Kansas Soldiers Home               Veterans Home              115         25%
                        Arrowhead West, Inc.              Special Education          101
                                                                                                   OF THE NATION’S BEEF
                                                                                                    IS PRODUCED HERE.


                        Recent Expansions/New Companies
                        Project                                         Investment                     Jobs Created
                        Crust Buster/SpeedKing                    $2 Million Expansion          70 new jobs will be created
                        Roto Mix                                  $12 Million Expansion         10 new jobs will be created
                        Curtis Machine                            $4 Million Expansion          39 new jobs will be created
                        Cargill Meat Solutions                    $50 Million Expansion                     N/A
                        Four New Wind Farms                                 N/A                             N/A
                        ITC – Two Transmission Projects                     N/A                             N/A
                        Right Coop                               $3.5 Million Expansion          2 new jobs will be created
                        Koch Industries                           $14 Million Expansion         20 new jobs will be created
                        Kenworth                                 $3.5 Million Expansion         31 new jobs will be created


                                                                                                                      PAGE 11
Case 2:18-cv-02572-DDC-TJJ Document 5-1 Filed 10/26/18 Page 3 of 3




                         www.dodgedev.org

                            P.O. Box 818
                          311 W. Spruce St.
                        Dodge City, KS 67801

                        Phone: 620-227-9501
                       Toll Free: 800-381-3690
                         Fax: 620-338-8734
